Wilde, J.
This case cannot be distinguished from the case of Commonwealth v. Ward, 2 Mass. 397, and we know of no authority or principle of law inconsistent with the decision in that case. The case of State v. Handy, 2 Appleton, 81, cited by the defendant’s counsel, was not an indictment for the forgery of a negotiable note, but of an order, directing an in dorsement to be made on a bond. The order directed $48 to be indorsed, and on the back of the order, there was a direction to add one dollar more. And it was decided that this was an order for $49, and that it not being so alléged in the indictment, the variance between the allegation and the proof was fatal. That decision, therefore, has no bearing on the present case.
In an indictment for forgery, it is necessary, undoubtedly, to set out truly the instrument alleged to be forged. And so it was done in the present indictment, unless the indorsement of the payee is to be considered as a part of the note; and we are clearly of opinion that it is not. The indorsement is evidence of a transfer of the note to the defendant, which was a new contract. This was matter of evidence in support of the allegation that the note was uttered with an intention to defraud the persons named in the indictment; but it is not necessary to set forth the manner in which a partywas intended tobe defrauded.

Exceptions overruled.